In an action to recover on a promissory note and for money had and received, the plaintiff appeals, as limited by its brief, from so much of an order of the Supreme Court, Suffolk County (Gowan, J.), entered October 4, 1988, as, upon granting the plaintiff’s motion to renew, adhered to its original determination vacating a prior order of attachment of the same court dated March 4, 1988.
Ordered that the order is reversed insofar as appealed from, with costs, and, upon renewal, the order of attachment is reinstated.
We find that the new evidence submitted by the plaintiff bank establishes that, under the circumstances, the requested attachment is proper (see, CPLR 6201 [3]). Bracken, J. P., Eiber, Sullivan and Rosenblatt, JJ., concur.